PER CURIAM.
We affirm the revocation and sentence imposed. The court’s refusal to continue the proceeding until such time as appellant’s attorney could further prepare himself was not demonstrated to be a “gross and flagrant abuse of ... judicial discretion.” Williams v. Gunn, 279 So.2d 69, 70 (Fla. 1st DCA 1973). Padgett v. First Federal Savings & Loan Association of Santa Rosa County, 378 So.2d 58, 63 (Fla. 1st DCA 1979); Edwards v. Pratt, 335 So.2d 597 (Fla.3d DCA 1976). Nor are we satisfied that the evidence of appellant’s possession of a firearm was insufficient to support the finding of the court.
Appellant’s remedy, if one exists, lies in a collateral action challenging his counsel’s effectiveness at the hearing.
Affirmed.